Citation Nr: 0110743	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-10 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had verified active military service from April 
1972 to January 1976 and it also appears that he has 
additional service as discussed below.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision in 
which the RO, inter alia, denied service connection for 
Crohn's disease.  The veteran appealed and was afforded a 
hearing at the RO in July 2000.  His claim was denied by the 
hearing officer as reflected in a September 2000 supplemental 
statement of the case (SSOC).


REMAND

The veteran maintains that he should be service connected for 
Crohn's disease and/or an intestinal disorder on the basis 
that his condition was aggravated by his military service.  
The veteran acknowledges that he had experienced intestinal 
blockage problems since childhood, but maintains that his 
condition worsened during his period of military service, as 
evidenced by hospitalizations and prescribed medications 
during his military career.

A Form DD-214 reflects service from April 1972 to January 
1976 and indicates approximately three years and seven months 
of prior active service.  Active service prior to April 1972 
has not been verified by the RO.  A BIRLS Data End Product, a 
computer generated document, also indicates active service 
from February 1977 to April 1983 and there is a discharge 
document of record indicating an Air Force discharge on April 
1, 1983.  The RO has not obtained verification of this latter 
period of service from the National Personnel Records Center 
(NPRC).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  Service connection may also be granted when a pre-
existing injury or disease has increased in severity during 
service.  38 U.S.C.A. § 1153 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.306 (2000).  

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger 
VA's duty to assist (thus superceding the decision in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. 
Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The veteran's currently assembled service medical records 
show that the veteran reported a history of surgery as a 
child for an intestinal blockage.  Pre-service medical 
records were obtained pertaining to the veteran's surgery in 
November 1949.  The veteran was noted to have been 
hospitalized for acute gastroenteritis in August 1973; acute 
gastroenteritis and partial bowel obstruction in May 1978; 
partial bowel obstruction in October 1978;  a partial bowel 
obstruction and acute gastroenteritis in December 1978; and 
acute gastroenteritis in March 1979.  In July 1982, the 
veteran was hospitalized for acute viral gastroenteritis.

The Board finds that a VA examination and opinion are 
warranted to determine the etiology of the veteran's Crohn's 
disease, to include whether such disability increased in 
severity as a result of service, or whether Crohn's disease 
had its onset in service.

In a statement received in August 2000, Glen G. Daves, M.D., 
the veteran's treating gastroenterologist, noted that he had 
followed the veteran for Crohn's enteritis and recurring 
abdominal pain since 1996.  He related the veteran's history 
of intestinal surgery at the age of two with subsequent, 
chronic bouts of abdominal pain requiring hospitalizations 
beginning during his military service.  Dr. Daves indicated 
that the veteran had actually been diagnosed with Crohn's 
disease in 1990.  Dr. Daves also concluded that the veteran's 
current medical condition was the same at that which he had 
during his military service and there was no doubt that his 
symptoms of fatigue were directly secondary to his Crohn's 
disease.

As the record is currently developed, there is a diagnosis of 
Crohn's disease.  There is a medical opinion of record which 
appears to link the veteran's current Crohn's disease to his 
military service, though it is unclear whether the opinion is 
based on a conclusion that the veteran's Crohn's disease was 
incurred in service or that a pre-service intestinal 
disorder, including Crohn's disease, underwent an increase in 
severity during the veteran's military service.

In the absence of a medical opinion which directly addresses 
the issue of whether the veteran's pre-service intestinal 
disorder underwent an increase in severity as a result of 
military service, and in light of the recently enacted 
provisions of the Veterans Claims Assistance Act of 2000, the 
Board finds it appropriate to remand this case for further 
action.  Specifically, the veteran should be afforded an 
appropriate VA examination to determine the nature and 
severity of his Crohn's disease, and to obtain a medical 
opinion as to the relationship between that disease and the 
veteran's military service.  This should include 
consideration of whether any pre-service intestinal disorder, 
to include Crohn's disease, underwent an increase in severity 
during the veteran's military service.  The veteran is hereby 
notified that a failure to report for any scheduled 
examination, without good cause, could well result in the 
denial of the claim.  See 38 C.F.R. § 3.655 (2000).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.

Prior to having the veteran undergo any VA examination, 
however, the RO should obtain and associate with the record 
all outstanding pertinent medical records, to include all 
service medical records and any medical records from VA 
facilities.  In particular, the Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Based on the foregoing, the case is hereby REMANDED to the RO 
for the following action:

1.  The RO should verify all of the 
veteran's periods of service other than 
April 1972 to January 1976 and obtain any 
existing additional service medical 
records for all additionally verified 
periods of active service, from the NPRC 
for association with the claims folder.  
Specifically, 3 years and 7 months of 
active service preceding April 1972, as 
well as service from February 1977 to 
April 1983 must be verified.  

2.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his Crohn's disease since 
September 1999, the date of the VA 
examination.  Based on his response, and 
with appropriate authorizations, the RO 
should obtain a complete copy of all 
treatment records referable to any 
intestinal disorder, to include Crohn's 
disease, from the identified health care 
provider(s), and associate them with the 
claims folder.

3.  Thereafter, the RO should schedule 
the veteran for an appropriate VA 
examination.  The examination report must 
indicate that a review of the claims 
folder was accomplished.  Following 
examination and review of the claims 
folder, the VA examiner should express an 
opinion as to whether it is at least as 
likely as not that the veteran's Crohn's 
disease, or other intestinal pathology, 
clearly and unmistakably pre-existed 
service.  If the examiner concludes that 
the veteran's intestinal disorder, to 
include Crohn's disease, clearly and 
unmistakably pre-existed his military 
service, he/she should also express an 
opinion as to whether it is at least as 
likely as not that such pathology 
underwent an increase in severity during 
service.  If the examiner determines that 
the veteran's current intestinal 
disorder, to include Crohn's disease, did 
not clearly and unmistakably preexist 
service, he/she should express an opinion 
as to whether it is at least as likely as 
not that such pathology developed during 
service or is otherwise related to 
service.  The VA examiner should address 
the private medical opinion from Dr. 
Daves which appears to link the veteran's 
current intestinal disorder to his 
military service.

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
service connection for Crohn's disease on 
the merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate, and the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
its determination, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

5.  If the benefit sought remains 
denied, both the veteran and his 
representative should be provided with 
an SSOC and given the opportunity to 
respond within the applicable time frame 
before the case is returned to the Board 
for further review.

The purpose of this REMAND is to comply with a precedent 
decision of the Court and to comply with recently enacted 
legislation.  The veteran need take no action until otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


